Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/22 has been entered.

Status of Claims /Rejections
Claims 61-80 are pending. The previous rejection over SEQ ID NO: 2 is withdrawn based on the amendment. However, the present claims after the amendment still read on the prior art of record for instantly claimed SEQ ID NO: 4. Claims 61-80 are therefore rejected on new grounds. The double patenting rejections are also withdrawn in light of the terminal disclaimers filed. 

New Grounds of Rejection 
Claims Rejections 35 USC 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 61-69 are rejected under 35 U.S.C. 101 because 
The claimed invention is directed to naturally occurring AAT peptides without significantly more. The claim(s) recite(s) SEQ ID NO: 4. This judicial exception is not integrated into a practical application because AAT peptides are naturally occurring in homo sapiens [W02012/178102, SEQ ID NO: 1 description; 0090]. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because 
    PNG
    media_image1.png
    330
    433
    media_image1.png
    Greyscale
is a fragment of the naturally occurring AAT polypeptide, and the claims allow for generic substitutions and additional amino acids. 
The analysis is as follows:
Step 1A: Is the claim drawn to a machine, process or composition of matter? YES – composition of matter
Step 2A: Is that claim directed to a law or nature, naturally occurring composition or abstract idea? YES – naturally occurring product. 
Step 2B: Does the claim recite additional element that amount to significantly more than the judicial exception? NO – the breaking of amino acid bonds the form shorter peptides is not significantly more than the naturally occurring process itself.   Furthermore, the addition or substitution embodiments read on the naturally occurring AAT peptide. 
	As such, these claims are ineligible. 


Claim Rejections 35 USC 102(A)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 61-80 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Dinarello et al. (W02012/178102).
	Dinarello teaches SEQ ID NO: 1, which is an alph-1 antitrypsin peptide [0090]. This reference teaches that residues 314 through 394 of the AAT peptide, SEQ ID NO: 1 are particularly useful for anti-inflammatory and immunoregulatory treatments [0089]. Dinarello teaches that such residues correspond to the following peptide:

    PNG
    media_image1.png
    330
    433
    media_image1.png
    Greyscale


	 The instantly claimed SEQ ID NO: 4 
    PNG
    media_image2.png
    118
    502
    media_image2.png
    Greyscale


is identical to residues 365 to 393 of the AAT peptide, but with additional amino acids. Furthermore, this reference teaches various non-conservative substitutions (See SED ID NO: 33; 00117, 00171].
	This reference further teaches fusion proteins of the AAT peptides, which also comprise instantly claimed SEQ ID NO: 4. This reference further teaches that fusion proteins as well as AAT displayed anti-inflammatory activity and can be administered via injection kits (See “Kits”; Examples 1, 3-4; Fig. 3-5 and 7). This reference teaches the administration of AAT and its fusion peptides for treatment of inflammation in subjects having a viral infection or bacterial infection [0002, 0007, 0049, 0080-0084].
	This reference meets the limitations of claims 61-69 by teaching the same peptide, SEQ ID NO: 4, with at least one substitution and/or addition administered to the same patient class (those experiencing inflammation). The fact that applicants have recognized another underlying mechanism of the anti-inflammatory activity does not impart novelty to the claimed method of treatment. Additionally, the prior art is not required to recognize the peptide as a NET-Inhibitory peptide that mediates NET, but only to recognize the peptide itself and the method of treatment of inflammation. This is inherent to the claimed method. The MPEP states: “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does no render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is -inherently present in the prior art does not necessarily make the claim patentable. In re Best. 562 F.2d 1252, 1254, 195 IISPQ 430, 433 (CCPA 1977). In In re Crisk, 393 F.3d 1253, 1258. 73 USPQ2d 1364. 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DMA sequence as the claimed oligonucleotides. The court stated that, "just as the discovery of properties of a known material does not make it novel the identification and characterization of a prior art material also does not make it novel." Id. 
	As such, the claimed method of treating inflammation was known, and the fact that applicants having provided a new name for this fragment of the peptide and its method of treating inflammation does not distinguish it from the previously recognized method of treating inflammation: nNIF and SEQ ID NO: 1 are the same peptide as residues 365-393 of AAT, and not limited by length or variation. This reference also teaches variant and fusion peptides of AAT and that the subjects may have viral or bacterial infections as well as amounts or dosages effective for treating inflammation, such as .1 mg/kg to 10 mg/kg [0013].
	As such, the pharmaceutical compositions comprising SEQ ID NO: 1 with substitutions and additional amino acids are met be the AAT peptide of Dinarello. As to the method of claims 70-79, inhibiting NET mediated tissue damage, the patient classes are the same, as both the prior art and the instant claims are drawn to treating inflammation. Although the specific underlying mechanism of inflammatory mediation is not recognized by the art, the same patient class is being administered the same peptide for the same purpose. As such, the method of claims 70-79 is anticipated. Claim 80 is anticipate as this reference teaches kits for injection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE M LIEB whose telephone number is (571)270-3490.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEANETTE M LIEB/Primary Examiner, Art Unit 1654